t c memo united_states tax_court estate of howard gilman deceased bernard d bergreen and natalie moody executors petitioner v commissioner of internal revenue respondent docket no filed date thomas h moreland jeffrey s boxer jerome j caulfield and richard b covey for petitioner milan k patel frank j jackson and gerard mackey for respondent memorandum findings_of_fact and opinion colvin judge respondent determined a dollar_figure deficiency in the federal estate_tax of the estate of howard gilman the estate when howard gilman decedent died in his estate consisted primarily of stock of gilman investment co inc gic a holding_company for decedent’s businesses and other assets the gilman assets before he died decedent formed the howard gilman foundation the foundation decedent bequeathed the residue of his estate to the foundation bernard d bergreen bergreen and natalie moody moody were coexecutors of the estate the managers of a limited_liability_company named hg estate llc hg officers of gic and members of the board_of directors of the foundation bergreen and moody hired william davis davis to serve as chief operating officer of gilman paper co and gilman building products effective date in as part of a tax-free reorganization under sec_368 the executors transferred the gic stock and all of gic’s assets to hg and its subsidiaries the foundation was the only member of hg bergreen received tax_advice that if the restructuring were completed by date and the assets then sold hg would save dollar_figure million in tax on capital_gains which would been have resulted if the estate had sold the assets section references are to the internal_revenue_code in effect as of the date of decedent’s death rule references are to the tax_court rules_of_practice and procedure amounts have been rounded to the nearest dollar the estate received dollar_figure million in promissory notes from some of hg’s businesses when the assets were transferred to hg the notes were scheduled to pay interest from to and to be fully repaid in date the financial condition of hg’s businesses declined in in date which wa sec_15 months before the estate was scheduled to receive repayment of the dollar_figure million in notes the estate borrowed about dollar_figure million the farm credit loan repayable over years the estate agreed to pay almost dollar_figure million in closing costs and interest which it seeks to deduct as an administration expense under sec_2053 the estate also seeks to deduct administration_expenses which it paid from the estate’s income after concessions the issues for decision are whether or to what extent the estate may deduct as administration_expenses under sec_2053 interest and closing costs for the dollar_figure million farm credit loan we hold that it may to the extent described herein whether in addition to the dollar_figure million respondent conceded the estate may deduct dollar_figure as additional administration_expenses additional expenses which it paid from income of the estate we hold that the estate may deduct additional administration_expenses of dollar_figure findings_of_fact some of the facts have been stipulated and are so found a decedent and the executors of decedent’s estate decedent resided in new york new york when he died on date bergreen and moody the executors of decedent’s estate lived in new york new york when the petition was filed bergreen is an attorney and was decedent’s close business adviser bergreen is an officer and director of decedent’s corporations moody was decedent’s administrative assistant and vice president and secretary of decedent’s corporations in decedent formed the foundation to support the performing arts wildlife conservation and cardiovascular disease research the foundation is tax exempt under sec_501 bergreen was a director of the foundation moody became a director of the foundation in decedent owned all of the outstanding_stock of gilman investment co gic some apartments and dollar_figure in cash or cash equivalents when he died the fair_market_value of decedent’s estate was more than dollar_figure million when he died b the gilman businesses and the hiring of davis decedent was chairman of the board_of directors of gic when he died gic owned about businesses including gilman building products gilman paper co gilman timberlands and gilman financial services gic’s holdings included timberland sawmills a railroad rail cars and a financial services company gilman building products produced lumber gilman building products had net positive cashflows which averaged more than dollar_figure million per year in the gic businesses including gilman paper co gilman timberlands and gilman financial services had net negative cashflows of at least dollar_figure million in gic used the net positive cashflow of gilman building products to pay operating_expenses of the gic businesses gic also owned the white oak plantation white oak an big_number acre estate that has a conference center and a wildlife conservation center with a scientific breeding program for endangered animals and birds white oak houses decedent’s collection of about big_number photographs which according to one appraisal obtained by bergreen was worth dollar_figure million in gilman building products used about one-third to one-half of its annual net positive cashflow to maintain white oak and to fund the operations and grants of the foundation davis was the chief operating officer of gilman paper co and gilman building products until he retired in date his successor died of cancer in date early in while bergreen and moody were officers of gic and coexecutors of decedent’s estate bergreen moody and davis agreed that davis would be paid dollar_figure million to resume his duties as chief operating officer of gilman paper co and gilman building products in date bergreen and moody wanted davis to help revive the gilman businesses davis was paid dollar_figure million in dollar_figure million in and dollar_figure million in c decedent’s will article of decedent’s will provides that his executors were not to receive executor’s fees or commissions but that they would continue to receive compensation from gilman paper co or gilman investment co gic as they had when decedent was alive decedent directed that gilman paper co be sold article of decedent’s will provides if the gilman paper co is sold by my executors while bernard d bergreen is acting as an executor bernard d bergreen p c shall be entitled to compensation_for services rendered in connection with such sale article of decedent’s will provides that the executors may decide whether receipts were income or principal and whether expenses were paid from income or principal article provides that the foundation was to receive the residue of the estate after payment of estate_taxes and administration_expenses d administration of decedent’s estate in loans payment of expenses bequests and estate_taxes the executors paid estate administration_expenses including more than dollar_figure for funeral_expenses and perpetual care and more than dollar_figure million in legal fees the executors also paid cash bequests totaling dollar_figure in date gic borrowed dollar_figure which the estate borrowed from gic to pay the cash bequests gic and the estate were illiquid at that time several months after decedent died in bergreen arranged for a dollar_figure million line of credit so gic could consolidate loans to help sell the gic businesses gic and the estate were still illiquid in date on date gic borrowed dollar_figure million which it gave to the estate to pay some of its federal and state estate_taxes transfer of gic stock assets and liabilities to hg and hg subsidiaries late in bergreen received tax_advice that by transferring stock assets liabilities and businesses of gic and its subsidiaries from the estate to a newly organized limited_liability_company and its subsidiaries through a series of mergers tax free under sec_368 the restructuring the estate could save dollar_figure million in capital_gains_tax that would result if the estate sold gic’s assets and businesses to accomplish those tax savings the restructuring had to be completed before date see sec_1_337_d_-4 income_tax regs and gilman building products could not be sold for years because of the continuity of business requirement see sec_1_368-1 income_tax regs the executors and the foundation decided to implement the restructuring plan hg was organized on date the foundation became its only member the restructuring was completed on date as a result of the restructuring a the gilman businesses except for big_number acres of timberland already under contract of sale were transferred from gic to hg b gic the sole member of hg merged into the foundation making the foundation the sole member and sole owner of hg c bergreen and moody were the sole managers of hg which gave them exclusive control_over hg’s assets and their subsequent sale and d hg and its subsidiaries had legal_title to all the assets previously held by gic and its subsidiaries other than big_number acres of timberland held by the foundation hg obtained a dollar_figure million line of credit from nationsbank to refinance and consolidate debt and to provide working_capital for the gilman businesses after the restructuring hg and its subsidiaries began to sell the gic assets and businesses except for gilman building products before the restructuring gic transferred title to big_number acres of timberland to the foundation the foundation sold the big_number acres of timberland in date the notes as part of the restructuring the estate received dollar_figure million in notes subordinated to the dollar_figure million line of credit from subsidiaries of gilman building products and from gilman paper co ’s railroad all of the notes were due to be paid in full on date interest but not principal was payable annually beginning date however on date the executors and obligors of the dollar_figure million in notes agreed that interest on the notes could be deferred at the option of the obligors the total amount of interest to be paid_by was about dollar_figure million the executors expected to use the interest and principal payments on the notes to pay estate expenses including federal and new york state estate_taxes after the restructuring the estate held dollar_figure million in assets including the notes in the amount of dollar_figure million and apartments and cash election to defer tax_payments on date the executors elected under sec_6166 to pay federal estate_tax in annual installments beginning on as part of the sale of gilman paper co in date a debt of dollar_figure million part of the dollar_figure million in notes was cancelled date the executors also elected under new york tax law sec_997 mckinney to pay new york estate_tax in annual installments e hg and foundation finance sec_1 hg’s cash requirements in beginning in there was a reduction in the net positive cashflow of gilman building products gilman building products’ net positive cashflow decreased from an average of more than dollar_figure million per year in to dollar_figure million in dollar_figure million in and dollar_figure million in by the end of hg needed dollar_figure to dollar_figure million in cash and cash equivalents as working_capital to pay operating_expenses of its businesses at that time hg had cash and cash equivalents of dollar_figure million on date hg had cash and cash equivalents of dollar_figure million hg received more than dollar_figure million from the sale of gilman assets and businesses from to hg used most of those receipts to repay the dollar_figure million line of credit from nationsbank hg used the remainder as working_capital and to pay other expenses the estate paid four installments of interest only beginning date the foundation’s compensation committee in the foundation’s compensation committee which was formed at the request of the attorney_general of new york pursuant to the attorney general’s supervisory authority over charitable foundations in the state of new york hired a compensation consultant pearl meyer co pearl meyer to evaluate reasonable_compensation for bergreen moody and davis and six other executives of the foundation and its subsidiaries in date the compensation committee reviewed pearl meyer’s report and recommended that the foundation pay bergreen dollar_figure million as compensation_for services he provided to hg under article and for selling gilman paper co under article bergreen and moody requested and the compensation committee recommended that davis receive dollar_figure million for his return from retirement and the successful turnaround and sale of gilman paper co the foundation’s board_of directors approved the committee’s recommendation f administration of the estate in allocation of dollar_figure million in expenses to income on date the executors reported to respondent that they had agreed to pay legal fees totaling dollar_figure million see n y est powers trusts law sec mckinney attorney_general has enforcement and supervisory powers over nonprofit entities in re estate of shubert n y s 2d n y sur dollar_figure of which had been paid the executors elected to pay dollar_figure million of these expenses from income by executing form_4421 declaration--executor's commissions and attorney’s fees the executors’ decision to pay the estate_tax in full during the examination of this case which began in the internal_revenue_service irs examiner told the tax counsel for the estate that because the estate had transferred assets to hg the estate’s ability to continue to defer estate_tax under sec_6166 was doubtful and acceleration of payment of all estate_tax under sec_6166 would likely result in january and date the executors obtained written opinions from tax attorneys recommending that the estate pay its estate_tax in full to avoid the risks of acceleration under sec_6166 the executors decided to follow that advice farm credit loan the executors estimated that the estate needed dollar_figure million to pay a dollar_figure for federal estate_tax and interest b dollar_figure for new york state estate_tax and interest c dollar_figure for compensation_for bergreen d dollar_figure million for compensation_for davis and dollar_figure for other miscellaneous administration_expenses on date bergreen and moody acting as executors borrowed dollar_figure million from farm credit bank of north florida ca farm credit loan the loan was secured_by a mortgage on white oak and guaranteed by hg hg pledged collateral for the farm credit loan the farm credit loan is payable over years with a fixed schedule for payment of principal and interest the total amount of interest to be paid on the farm credit loan is dollar_figure closing costs for the farm credit loan were dollar_figure on date the estate used proceeds from the farm credit loan to pay dollar_figure in federal estate_tax and dollar_figure in new york estate_tax the estate retained the rest of the proceeds from the farm credit loan to pay compensation to bergreen and davis and certain administration_expenses as of date the day after the due_date for repayment of the dollar_figure million in notes the estate was scheduled to have paid interest on the farm credit loan totaling dollar_figure and principal in the amount of dollar_figure leaving a principal balance of dollar_figure income_tax returns and administration activities in from date to date the estate received dollar_figure cash from hg as interest payments on the dollar_figure million in notes on date hg gave the estate a dollar_figure million note for unpaid accrued interest due through date the estate received dollar_figure from hg in however the estate reported total income of only dollar_figure for on its form sec_1041 u s income_tax return for estates and trusts for tax years on date the estate prepared a draft fiduciary accounting which states that the estate paid dollar_figure million from principal to administer the estate as of date the executors had paid legal expenses to three law firms and consulting fees to two firms totaling dollar_figure on date the executors changed the amount of administration_expenses allocated to estate income from dollar_figure million to dollar_figure g surrogate’s court_proceeding with respect to amount of compensation due to bergreen bergreen and moody as executors filed a petition on a date not specified in the record in the surrogate’s court of the county of new york seeking approval of the amount of bergreen’s compensation the surrogate’s court supervised negotiations in date between the state attorney general’s office bergreen and the independent directors of the foundation in which the parties agreed that bergreen would be paid dollar_figure million opinion a whether the estate may deduct interest and closing costs paid on the farm credit loan contentions of the parties and background the estate contends that all of the farm credit loan proceeds were borrowed for the purpose of paying estate_taxes and deductible administration_expenses of the estate including a bergreen’s compensation of dollar_figure b davis’s compensation of dollar_figure million and c miscellaneous administration_expenses of dollar_figure respondent contends that none of the interest_paid on the farm credit loan is deductible under sec_2053 respondent contends that the loan was unnecessary because the estate had enough liquid_assets when it borrowed about dollar_figure million from farm credit to pay its taxes and administration_expenses respondent alternatively contends that if the estate was illiquid when it obtained the farm credit loan the loan was unnecessary because a some of the estate’s planned uses of the loan proceeds eg compensation_for bergreen and davis are expenses of hg and are not administration_expenses of the estate b the estate has not substantiated miscellaneous administration_expenses of dollar_figure c the executors caused the estate’s illiquidity by distributing the estate concedes that dollar_figure million to be paid to bergreen as compensation_for and is not an administration expense the estate’s principal assets to the foundation in the restructuring d the estate should have retained enough assets to sell to pay its expenses e the executors had elected to pay the estate_tax in annual installments and f the executors could have demanded that the foundation return some of the proceeds from hg’s sale of assets transferred from the estate the estate disputes respondent’s contentions an estate may deduct administration_expenses allowable under the probate law of the jurisdiction where the estate is being administered sec_2053 and which are actually and necessarily incurred in administering a decedent’s estate 294_f3d_352 2d cir affg tcmemo_1999_396 sec_20_2053-3 estate_tax regs interest on funds borrowed to pay taxes or other debts of the estate while the estate is illiquid ie while the estate sec_20_2053-3 estate_tax regs provides in part the amounts deductible from a decedent’s gross_estate as administration_expenses are limited to such expenses as are actually and necessarily incurred in the administration of the decedent's_estate that is in the collection of assets payment of debts and distribution_of_property to the persons entitled to it the expenses contemplated in the law are such only as attend the settlement of an estate and the transfer of the property of the estate to individual beneficiaries or to a trustee expenditures not essential to the proper settlement of the estate but incurred for the individual benefit of the heirs legatees or devisees may not be taken as deductions can obtain funds to pay those expenses only through sale of estate assets at a price below the normal market price may be deductible as an administration expense under sec_2053 57_tc_288 9-month loan estate of thompson v commissioner tcmemo_1998_325 series of five 1-year notes mckee v commissioner tcmemo_1996_362 note with term of days estate of graegin v commissioner tcmemo_1988_477 loan with balloon payment in years which was the life expectancy of decedent’s surviving_spouse the beneficiary of a_trust the assets of which could be used to repay part of the loan see also estate of sturgis v commissioner tcmemo_1987_415 term of loan not stated in the opinion it was at least years under new york law interest incurred on a loan may be deductible as an administration expense if it is necessary and the estate lacks sufficient liquid_assets see eg n y est powers trusts law sec b mckinney the estate bears the burden_of_proof on all issues in dispute in this casedollar_figure see rule a we treat the estate’s failure to respond in answering brief to respondent’s argument in opening brief as the estate’s concession as to burden_of_proof we agree with respondent’s contentions that respondent raised no new_matter in its answer the litigation guideline memo date cited by respondent does not shift the burden_of_proof see sec_6110 119_tc_157 relating to the effect of a revenue_ruling is distinguishable continued as discussed next we hold that a it was not necessary for the estate to borrow funds to pay bergreen or davis because their compensation was an expense of hg and was not an administration expense of the estate b it was not necessary for the estate to borrow funds to pay administration_expenses of dollar_figure c it was necessary for the estate to borrow funds to pay federal and state estate_taxes and d it was not necessary for the estate to borrow funds for a term extending beyond date which is the date the estate was due to receive repayment of the dollar_figure million in notes whether compensation paid to bergreen and davis is an estate expense a the relationship between the estate and hg the estate contends that expenses_incurred relating to the gic assets after the estate transferred those assets to hg and its subsidiaries in the restructuring are estate expenses the estate points out that after the restructuring i it continued to exist and bergreen and moody retained the same control_over the sale of the gic assets as they had before the restructuring ii the gilman assets were not transferred to the foundation and iii the hg agreement gave exclusive management and control_over the gilman assets to bergreen and moody who were also the executors of the estate the estate contends that by virtue of continued and the estate does not contend that sec_7491 applies bergreen’s and moody’s power over hg expenses relating to the gilman assets were estate expenses the estate also contends that bergreen and moody acted primarily as executors in facilitating hg’s sale of gilman assets and that they did so to benefit the estate we disagree bergreen and moody wore many hats they were executors of the estate managers of hg and members of the board_of directors of the foundation as part of the restructuring the estate transferred gic assets to hg and its subsidiaries as a result the gic assets including the gilman businesses ceased to be estate assets and bergreen’s and moody’s management services related to those assets were performed for hg and its subsidiaries the transfer of assets from the estate to hg and its subsidiaries severed the relationship the executors had with the transferred assets in their capacity as executors insofar as bergreen and moody had the same duties and responsibilities as managers of hg with respect to those assets as they had as executors it does not follow that their actions for hg were taken in their capacity as executors the estate claims both the tax benefits resulting from transferring the gilman assets to hg and its subsidiaries estimated by its tax advisers to be a tax savings of dollar_figure million and all of the deductions that would have been available to the estate if it had not transferred those assets using executors to run a commercial enterprise does not convert expenses of the enterprise to estate expenses the estate cannot have it both ways see 67_tc_630 affd 566_f2d_1118 9th cir l l marine serv inc v commissioner tcmemo_1987_428 biggs v commissioner tcmemo_1968_240 affd 440_f2d_1 6th cir expenses related to the gic assets were not estate expenses after the estate transferred those assets to hg see 308_us_488 taxpayer may deduct own expense and not that of another estate of grant v commissioner f 3d pincite court_of_appeals denied deduction under sec_2053 of administration_expenses incurred to administer assets of a_trust but allowed deduction of administration_expenses incurred to administer assets of the estate b whether bergreen’s compensation was an obligation of the estate the estate contends that dollar_figure million of the farm credit loan was borrowed to compensate bergreen for services performed for the estate the estate also contends that amount was an administration expense of the estate and was owed to bergreen under the will we disagree article provides that bergreen is not to receive commissions or other fees for acting as executor and that he was to continue to be compensated by the gilman businesses for services rendered after decedent died as he had been before decedent died bergreen was not entitled to compensation by the estate under article article provides that if the executors sell gilman paper co while bergreen is an executor bernard d bergreen p c is to be compensated for services rendered in connection with that sale the estate contends that bergreen is entitled to be paid_by the estate under article because the executors agreed to act as managers of the assets of hg and its subsidiaries to allow the executors to maintain control_over the gilman assets the estate also contends that hg and its subsidiaries were created to effect the executors’ sale of the gilman assets and that bergreen retained complete control_over the sale of those assets after their transfer to hg and its subsidiaries we disagree as a result of the transfer of assets from the estate to hg and its subsidiaries the estate no longer owned the gilman assets hg and its subsidiaries did because the sale occurred after the restructuring gilman paper co was sold by hg not the estate bergreen and moody rendered services in connection with its sale in their capacity as managers of hg not as executors of the estate thus bergreen was performing services for hg not the estate bergreen was not entitled to compensation by the estate under article we conclude that bergreen is not entitled to compensation by the estate thus it was not necessary for the estate to borrow funds to compensate him c whether davis’s compensation was an obligation of the estate the estate contends that davis’s dollar_figure million compensation is an administration expense because bergreen and moody acting in their capacity as executors hired davis to manage gilman paper co and to help bergreen sell the gilman assets and that his work for the gic businesses benefited the estate we disagree bergreen and moody were officers of gic as well as executors of the estate when they hired davis to help revive the gilman businesses davis was rehired to serve as chief operating officer of gilman paper co and gilman building products in date the foundation’s compensation committee approved bergreen’s and moody’s request to pay davis dollar_figure million for his return from retirement and his turnaround and sale of the gilman paper co davis was paid dollar_figure million in and dollar_figure million in and it appears from the foundation compensation committee report that those payments were not part of the dollar_figure million that bergreen and moody offered him and that the compensation committee in date recommended that he be paid the accounting prepared by the estate as of date does not show that the estate made those payments it appears that bergreen and moody hired davis in their capacity as officers of gic and that the gilman businesses not the estate paid davis those amounts the estate contends and bergreen and moody testified that davis was rehired to help to sell the gilman businesses we disagree first isabella rossellini rossellini an independent director of the foundation testified and the pearl meyer report states that davis was hired to run the businesses the pearl meyer report states in pertinent part since date mr davis has devoted his full professional energies and time to gilman business matters a document that bergreen prepared to justify his compensation to the foundation’s compensation committee states that he hired davis to fix the companies neither the pearl meyer report nor bergreen’s document indicates that davis was hired to help sell the gilman businesses we conclude that davis performed services for the gilman businesses and not for the estate thus it was not necessary for the estate to borrow funds to compensate him miscellaneous expenses of dollar_figure the estate contends that the executors reasonably estimated the amount it needed to borrow to close the estate and that after calculating the tax savings resulting from deduction of the interest on the dollar_figure million loan the estate estimated that its tax savings would be enough to fund bergreen’s and davis’s compensation leaving dollar_figure to pay other miscellaneous administration_expenses the estate contends that a reasonable estimate satisfies the requirement of sec_2053 that expenses be necessary for the administration of the estate because a only an estimate of the amount of the loan was possible when the estate obtained the loan and b the estate’s obligation to pay the dollar_figure million loan and interest thereon is fixed thus the estate contends it may deduct the interest on that portion of the loan to be used to pay miscellaneous expenses of dollar_figure we disagree because the record does not show what expenses are included in the dollar_figure amount thus these expenses may no more be estate expenses than was the compensation_for bergreen and davis see paragraph a-2 above whether the estate was illiquid when it borrowed funds from farm credit respondent contends that after the estate paid the cash bequests in date it had enough liquid_assets with which to pay its estate_taxes and administration_expenses and thus did not need the farm credit loan we disagree after payment of the cash bequests and before the restructuring the estate had more than enough assets to pay administration_expenses and federal and state estate_taxes however these assets were illiquid every witness including respondent’s witnesses rossellini justin feldman and john j kennedy all of whom were independent directors on the board_of the foundation testified that the estate borrowed funds because it and the gilman businesses were illiquid respondent contends that the executors’ decision to transfer most of the estate’s assets to hg and its subsidiaries on date caused the estate’s illiquidity we disagree the executors’ decision to restructure did not cause the estate’s illiquidity the estate was illiquid both before and after the executors transferred estate assets to hg and its subsidiaries whether the estate may deduct interest on a loan that could have been avoided if the estate had sold illiquid assets to pay its taxes and expenses respondent contends that the interest on the farm credit loan was not incurred out of necessity within the meaning of sec_20_2053-3 estate_tax regs because the executors could have avoided borrowing the funds by selling enough assets to pay the estate_taxes and administration_expenses we disagree the executors acted reasonably in transferring property to hg and its subsidiaries on the basis of advice they had received that the restructuring would save the estate dollar_figure million in tax see 4_tc_756 2_tc_980 1_tc_611 taxpayer’s bona_fide sales to third persons for sole purpose of reducing his or her tax_liability was for legitimate business_purpose taxpayer was entitled to tax_benefit resulting from sale of capital_asset 35_bta_239 trustees who realized tax savings by selling rather than redeeming matured bonds acted in the best interests of the trusts we do not substitute our judgment for decisions of the executors to complete the restructuring in date see 57_tc_288 estate of thompson v commissioner tcmemo_1998_325 mckee v commissioner tcmemo_1996_362 estate of sturgis v commissioner tcmemo_1987_415 second the executors did not foresee the decrease in gilman building products’ annual net positive cashflow from more than dollar_figure million per year in years before to dollar_figure million in the decline in gilman building products’ financial condition contributed to hg’s inability to pay the estate nearly dollar_figure million of interest due in in light of the unforeseen decline in gilman building products’ financial condition and hg’s and its subsidiaries’ inability to fully pay interest due on the notes in it was necessary for the estate to borrow funds in whether the farm credit loan was unnecessary because the executors had elected to pay estate_tax in annual installments the executors elected on date to pay federal and new york estate_taxes in annual installments beginning in respondent contends that the farm credit loan was unnecessary because the estate could have paid the annual installments of estate_taxes from the proceeds of the sale of estate assets or from the interest or principal on the dollar_figure million in notes due on date without borrowing funds from farm credit we disagree after the executors elected to pay the estate_tax in annual installments respondent’s examiner told the estate’s counsel that the estate’s transfer of corporate assets to hg and its subsidiaries threatened the estate’s ability to continue to defer payment of estate_tax under sec_6166 thus making acceleration of estate_tax under sec_6166 likely subsequently on the advice of estate_tax counsel the executors decided to pay the estate_tax in full thus we disregard the fact that the estate had elected to pay the estate_tax in annual installments in deciding whether the farm credit loan was necessary whether under new york law the executors were required to have the foundation return assets to the estate to pay estate_tax respondent contends that the loan was unnecessary because the executors were required under new york law to demand that the foundation return to the estate the amount of assets needed to pay estate_taxes and administration_expenses we disagree under new york law if an estate is insolvent and the executor has distributed property from the residue that the testator designated was to be used to pay estate expenses a residuary beneficiary must return that property to the estate to pay the estate’s expenses in re estate of schmuckler n y s 2d sur ct buffalo loan trust safe- deposit co v leonard n y s n y app div under new york law an estate is insolvent where its liabilities exceed its assets in re estate of froehlich n y s 2d sur ct in re estate of jacob n y s 2d sur ct an estate may be illiquid but not insolvent in re estate of froehlich supra pincite here as the estate points out although it was illiquid it was not insolvent because it owned dollar_figure million in notes after the restructuring thus under new york law the executors were not required to demand the return of assets from the foundation and the foundation was not required to return assets to the estate see eg in re estate of schmuckler supra buffalo loan trust safe-deposit co v leonard supradollar_figure respondent contends that bergreen and moody had conflicts of interest among their roles as executors of the estate managers of hg and members and directors of the foundation and that the conflicts caused them to fail to demand the return of the estate assets in light of the fact that the executors were not required to demand the return of assets from the foundation we need not consider respondent’s conflicts of interest argument whether the estate established its illiquidity after date as part of the restructuring the estate received dollar_figure million in notes subordinated to the dollar_figure million line of credit from subsidiaries of gilman building products and from gilman paper co ’s railroad all of the notes were due_date after the record closed in this case the dollar_figure million farm credit loan was made in date with repayment to be completed in years the estate contends that it was financially protected by the notes the estate does not contend and the record does not show that the obligors would refuse to make arrangements to fulfill their obligation to repay the dollar_figure million in notes in or that the estate lacked legal recourse if hg refused to do so respondent argued in the opening brief that the estate could have paid its taxes and expense from repayment of the dollar_figure million in notes the estate did not respond to this argument we cannot conclude on this record that the estate needed to borrow funds past date thus we conclude that interest accruing after that date on the farm credit loan is not deductible conclusion we accept as reasonable the decision of the executors to implement the restructuring and to borrow funds for a short_period to pay estate_taxes however we also conclude that the loan was not necessary to the extent that funds were borrowed beyond date or were to be used to pay unidentified miscellaneous administration_expenses or bergreen’s and davis’s compensation thus the estate may deduct a portion of the interest and closing costs that accrued from date to date the deductible portion of the interest and costs is allocable to the portion of the loan used to pay the estate’s federal and state estate_taxes b whether the estate may deduct dollar_figure in additional administration expense sec_1 contentions of the parties and background the executors paid administration_expenses of a dollar_figure in legal fees to cullen dykman b dollar_figure in consulting fees to price waterhouse c dollar_figure in legal fees to fensterstock partners d dollar_figure in consulting fees to pearl meyer and e dollar_figure in legal fees to carter ledyard counsel for the estate for a total of dollar_figure the executors allocated those expenses to income respondent does not dispute that these amounts were paid to lawyers accountants and pearl meyer or that the estate had income of dollar_figure respondent concedes that the estate may deduct legal expenses of dollar_figure million that the executors paid from income the estate contends that it may deduct additional expenses of dollar_figure ie that much more than the dollar_figure million respondent concedes because those expenses are administration_expenses under sec_2053 paid_by or on behalf of the estate and the estate had enough income with which to pay the additional expenses whether the additional expenses were paid on behalf of the estate respondent contends that the additional expenses are not administration_expenses because they were not paid on behalf of the estate the estate points out that bergreen testified that the estate paid dollar_figure to cullen dykman price waterhouse fensterstock partners pearl meyer and carter ledyard for necessary services provided to the estate the estate contends that the additional expenses were paid on its behalf we agree in part and disagree in part with both parties a payments to pearl meyer bergreen’s memorandum exhibit 48-r states that the foundation hired pearl meyer the estate points out that it paid pearl meyer and contends that respondent reads bergreen’s memorandum out of context we disagree bergreen’s memorandum is consistent with the objective facts of this case including the new york state attorney general’s office asked the foundation not the estate to evaluate reasonable_compensation of nine foundation executives including bergreen and moody the pearl meyer findings with respect to bergreen and moody are based primarily on bergreen’s and moody’s activities for the businesses and the foundation not their duties as executors decedent’s will provided that the executors were not to receive executor’s fees or commissions and the payments to pearl meyer were made long after the restructuring we give more weight to these facts and to bergreen’s memorandum than to bergreen’s testimony and the fact that the estate paid pearl meyer we conclude that the dollar_figure paid to pearl meyer was not an administration expense under sec_2053 b payments to price waterhouse cullen dykman fensterstock partners and carter ledyard it appears from the record that the estate paid substantial administration_expenses including payments to price waterhouse cullen dykman fensterstock partners and carter ledyard we accept the estate’s claim that the payments to price waterhouse and carter ledyard totaling dollar_figure are expenses of the estate however the estate failed to show that the payments to cullen dykman and fensterstock partners were administration_expenses under sec_2053 ie for the benefit of the estate and not for the benefit of the foundation the estate offered no evidence other than bergreen’s testimony on this point we give less weight to that testimony because of his less-than-convincing testimony regarding the pearl meyer expenses because we believe that the estate incurred substantial expenses for necessary services provided to the estate we allow the estate to allocate expenses of dollar_figure to income in addition to the dollar_figure million that respondent has concededdollar_figure conclusion we conclude that the estate may deduct additional administration_expenses of dollar_figure paid from income to reflect concessions and the foregoing decision will be entered under rule we need not decide whether the estate had enough income to pay all of its deductible administration_expenses from income because the amount we allow and the amount respondent concedes is less than the dollar_figure of income respondent concedes the estate received
